﻿
For the past few years, we have been meeting hers with the financial crisis hanging over the United Nations like the sword of Damocles. Today the financial crisis continues unabated, primarily because of the reluctance of a few Member States to meet their legal dues, but the sword of Damocles has vanished. There is now widespread global recognition that the United Nations is an indispensable instrument in the search for peace. After the Afghanistan and Iran-Iraq agreements, the critics of the United Nations have been silenced, at least for quite a while.
Under these auspicious circumstances, I am pleased to see you, Mr. President, presiding over a General Assembly session which will mark a turning-point in the history of the United Nations. With your extensive international experience and your country's commitment to the ideals of the United Nations, I have no doubt that you will bring to this session the right measure of fairness, firmness and guidance. I would also like to place on record our appreciation for the excellent work done by your predecessor, Mr, Peter Florin, who presided over one of the busiest year." in the life of the United Nations.
There is no doubt that 1988 will go down as one of the most remarkable years in United Nations history. Seemingly intractable problems are now making gradual progress at the negotiating table. A large part of the credit for this must go to the United Nations Secretary-General, Mr. Javier Perez de Cuellar, who never lost faith in the United Nations ability to contribute to peace even in some of the recent dark days of the United Nations history. His courageous and dedicated efforts, combined with his unflagging patience, resulted in the agreements on Afghanistan and the cease-fire in the Iran-Iraq war. We applaud his commitment to finding solutions to the other equally intractable problems in the Middle East, southern Africa, Cyprus, Western Sahara, and especially Kampuchea.
We are troubled that the hints of peace we get from Viet Nam on the Kampuchean problem remain meagre and uncertain. As long as the invasion and occupation of Kampuchea continues to threaten the peace and stability in North-East Asia, we are gratified that the Secretary-General and his Special Representative, Mr. Rafeeuddin Ahmed, continue to work on the Kampuchean issue. We also believe that the United Nations commitment to the search for peace in Kampuchin is in full inconformity with the letter and spirit of the principles of the Non-Aligned Movement, which declared in its latest Summit Meeting, in Harare, that "the United Nations represented the most appropriate international forum with the central role in the maintenance of international peace and security and peaceful settlement of international disputes and crises ...". (A/41/697, Political Declaration, para. 314) While the remarkable political developments of 1988 deserve our full attention and scrutiny at this General Assembly, they will not be the focus of my remarks. These recent developments represent significant changes in the political currents. Underneath these currents there are more significant tidal changes taking place which could significantly alter the political and economic landscape of our globe. These deep tidal changes are more difficult to perceive than the swift changes of currents we see on the surface, but their impact could be more enduring and perhaps determine the shape of the twenty-first century.
These tidal changes are manifesting themselves in the remarkable change in the attitudes of all the major Powers and richer and more developed nations. In the past few decades the conventional wisdom in most multilateral forums was that it was the poorer, struggling nations of the South that faced a precarious and uncertain future. The richer and more developed nations of the North, viewing the future with greater self-confidence, were expected to channel their resources, imagination and energy to helping the South.
Quite suddenly, in the past few years, it has been the richer nations of the North which have begun to speak and behave like endangered species. All these major Powers, perhaps with the rare exception of Japan, are now afraid that unless they make dramatic adjustments in their economic policies they may slip badly behind in the new industrial and technological race that has been unleashed. Nations that ate able to ride on the new technological wave will assure themselves of a privileged place in the twenty-first century; those that are not will be- considerably weakened.
It is this realization that explains, for example, the dramatic reforms being undertaken in the Soviet Union under the banner of perestroika - a word that is now as easily recognizable in the English language as in the Russian. Any nation that worries about its future today should attempt to carry our equally bold restructuring, or perestroika, of its social, economic and political systems.
There is no other choice, as demonstrated also by another large and important nation, China, which is attempting equally dramatic and no less visible changes in its economic system.
Significant as these developments have been, they are dwarfed by the changes taking place in the even more developed economies. The largest bilateral trading relationship in the world is between the United States and Canada, with trade totalling 3130 billion per year. This trading relationship is likely to be further strengthened with the expected ratification of the United States-Canada free trade agreement by the two countries, resulting perhaps in the creation of a single, enormous North American market.
Large as this market may become, it could still be smaller than another giant economic animal that will emerge in four years' time: the single European market. The decision in 1987 of the 12 Parliaments of the European Community to ratify the Single European Act virtually guaranteed the market's creation by 31 December 1992. The progress towards it may be slow, since the process of formulating it will be based on 300 directives, 200 of which have been put to the Council of Ministers of the European Community and 69 of which have been passed. The political will to create a single European market is manifest.
The economic benefits of such a single market could be immense. Today the Community has a total population of 320 million and a combined gross national product of $4.6 trillion. One study, by the Directorate-General for Economic and Financial Affairs of the European Commission, entitled "The Economics of 1992" and published in 1988, predicted an increase of gross domestic product when the single market is created of between 3.2 per cent and 5.7 per cent in the medium term, a 4,5 per cent to 7.7 per cent decrease in consumer prices, and the creation of between 1.3 million and 2.3 million new jobs. Other equally important changes will be taking place with the creation of the single European market, in the form of the gradual removal of the administrative barriers that separate the 12 nations.
In 1992, or a little later, it will be possible for goods and services to flow freely among the 12 countries - perhaps an unprecedented development in the history of man, since a similar removal of national barriers has been accomplished in the past only through empire-building. Today these barriers are being removed voluntarily. For the citizens of the European Community this means that they will be able to go to college, work or retire in whichever European country they choose; to travel around without having to show passports; and to save their money in any of the 12 currencies, which may eventually become one currency.
We can imagine what the world would look like if the other subregions were to attempt equally dramatic reductions in the artificial barriers that separate nations. Here again, the established wisdom is that it could not happen in other parts of the world, which are beset by national, ethnic or territorial conflicts. This may be so. Yet it may be salutary to remind ourselves that only 44 years ago the battlefields of Europe were drenched in the blood of millions of soldiers trying to defend or extend frontiers. If some of those soldiers are alive today, and some of them surely must be, they must be puzzled that the frontiers they defended with blood and enormous sacrifice are now being voluntarily dismantled in some significant respects.
All countries which are at war today should pause to reflect on the European experience. If the armies of Viet Nam - to cite one example - were to return to their national frontiers and Viet Nam were to live peacefully with its neighbours, it could easily become a dynamic and prosperous nation. Instead, its people ate today suffering considerable economic misery and deprivation, leading to the severe outflow of economic migrants ; who have put a heavy burden on the rest of South-East Asia. The choice is clear: do we want to go the way of Europe or the way of Indo-China?
Although we commend the growing integration of developed economies, we are mindful of the dangers it could pose for the global economy. One fundamental reason why the global economy has enjoyed relatively steady and constant growth rates has been the creation of an open and fair trading system under the General Agreement on Tariffs and Trade (GATT), which has been in force since 1 January 1948. If the new economic giants of North America, Western Europe and Japan were to try to build economic fortresses that divided up the global economy they could well increase the vast gap between the rich and the poor nations. Members of the United Nations should be vigilant and ready to defend the open global economic system. It would be ironic and tragic if the economic integration designed to remove national economic barriers ended up by creating even more formidable economic barriers which shut most developing countries our of the global economic system.
These are some of the major challenges that we shall face in the years to come. The United Nations has adjusted well to the new political currents sweeping across the globe today. It needs to pay equal attention to some of the major tidal changes that are forthcoming. If this General Assembly session could begin to focus its attention on some of these issues, it might well make a historic contribution. 
